 
 
I 
111th CONGRESS 2d Session 
H. R. 6250 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2010 
Mr. Nunes introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish the terms and conditions States must follow in carrying out Congressional redistricting. 
 
 
1.Short title; finding of constitutional authority 
(a)Short TitleThis Act may be cited as the Congressional Redistricting Formula Act. 
(b)FindingCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives because— 
(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and 
(2)the authority granted to Congress under section 5 of the 14th amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number. 
2.Standards for establishment of congressional districts 
(a)Requiring redistricting To follow standards 
(1)In generalNotwithstanding any other provision of law, any Congressional redistricting conducted by a State after an apportionment of Representatives shall be conducted in accordance with a plan— 
(A)which meets the standards described in subsection (b); and 
(B)is enacted in accordance with the public notice requirements of subsection (c). 
(2)Priority in case of conflictTo the extent that it is inconsistent for a State to apply each of the standards described in subsection (b) in the case of a Congressional district, the State shall give priority to the standards in the order in which they are listed in subsection (b).  
(b)Standards described 
(1)Equal populationThe number of persons in each Congressional district in a State shall be as nearly equal to the number of persons in each other district in the State as is practicable. 
(2)Basis for determining populationThe enumeration made pursuant to section 2 of article I of the Constitution shall be the sole basis for determining population. 
(3)Contiguity of territoryCongressional districts in the State shall be comprised of contiguous territory, including adjoining insular territory. 
(4)Consistency with voting rights actCongressional districts in the State shall be established in conformance with the requirements of the Voting Rights Act of 1965. 
(5)No dilution of voting strengthCongressional districts in the State may not be established with the major purpose of diluting the voting strength of any person, or group, including any political party, except as necessary to comply with the requirements of the Voting Rights Act of 1965. 
(6)Avoiding division of units of local government 
(A)In generalExcept as necessary to comply with the requirements of the Voting Rights Act of 1965, the boundaries of Congressional districts in the State shall be drawn so as to avoid the unnecessary division of units of local government and, to the greatest extent possible, shall be drawn in accordance with the following specific standards: 
(i)No more than one Congressional district shall cross the common boundary between any 2 counties, townships, towns, villages, cities, or any other units of local government. 
(ii)No Congressional district shall contain more than 2 fragments of counties, townships, towns, villages, cities, or any other units of local government. 
(iii)No county, township, town, village, city, or other unit of local government shall contain more than 2 Congressional district fragments. 
(B)Fragment definedFor purposes of subparagraph (A), the term fragment means, with respect to a Congressional district, county, township, town, village, city, or other unit of local government, a portion of the unit which does not contain all the population of the Congressional district or unit of local government (as the case may be). For purposes of this specific standard, a unit of local government includes the area and population entirely surrounded by that unit’s outer boundary, including the area and population of any other units of local government within that boundary. 
(7)Promoting compactness of districts 
(A)In generalCongressional districts in a State shall be compact in form, and the boundaries of districts shall be drawn so that nearby populations are not bypassed in favor of more distant populations, in accordance with the following criteria: 
(i)Each district shall contain no less than 60 percent of the population contained in that figure drawn around that district, bounded by only straight lines, with the shortest possible perimeter. 
(ii)The average of the sum of percentages calculated under clause (i) for all the districts in the State shall not be less than 75 percent. 
(iii)Only the population within the State in which each district is located shall be used in making the calculations described in clauses (i) and (ii), except that the population of offshore islands may be excluded in making these calculations. 
(B)Computation of percentagesFor purposes of computing the percentages described in subparagraph (A), the total populations of a census block shall be deemed within a Congressional district or figure surrounding that Congressional district if the geographic center of that block falls within the district or the figure drawn around the district. For purposes of the previous sentence, the geographic center of a census block shall be defined as the point contained within the boundaries of the census block which is normally calculated to display a label in that block when generating a map.  
(c)Public notice requirements 
(1)Solicitation of comments prior to enactmentA State may not enact a plan for Congressional redistricting unless, during a period of at least 2 weeks preceding the enactment of the plan— 
(A)the State makes available on the Internet and publishes detailed maps showing the exact boundaries of each proposed Congressional district and a detailed analysis of the population of each proposed Congressional district; and 
(B)the State solicits comments and questions on the plan from the public, under such methods as the State may select which provide the greatest opportunity practicable for public input. 
(2)Sharing of information used to develop plans 
(A)Posting of informationDuring the period described in subparagraph (B), the entity of the government of a State which responsible for conducting Congressional redistricting in the State shall make available on the Internet (on a continuously updated basis) all of the population and demographic data which is used by the State to develop Congressional redistricting plans. 
(B)Period describedThe period described in this subparagraph is the period— 
(i)which begins on the final deadline provided under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), for the Clerk of the House of Representatives to transmit to the State the notice of the number of Representatives to which the State is entitled in the following Congress; and 
(ii)which ends on the date on which the State enacts the Congressional redistricting plan.  
3.No effect on elections for State and local officeNothing in this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections. 
4.Effective dateThis Act shall apply with respect to any congressional redistricting which occurs after the regular decennial census conducted during 2010. 
 
